DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-11-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Agrawal et al. (US6795226).

e claim 1, Agrawal et al. further teaches for example in fig. 2b and 2c, an electro-optic device comprising a first substrate (pos. 10, fig. 2C, column 11, lines 58-62) having a first surface, a second surface, and an outer perimeter edge, a second substrate (pos. 20, fig. 2C, column 11, lines 58-62) having a third surface, a fourth surf ace, and an outer perimeter edge, the third surface of the second substrate being opposed to the second surface of the first substrate, a chamber (pos. 29, fig. 2C, column 11, lines 62-65) defined between the second surface of the first substrate and the opposed third surf ace of the second substrate, a first electrode coating (pos. 15, fig. 2C, column 11, lines 65-67) disposed on the second surface of the first substrate, a second electrode coating (abstract, fig. 2C, pos. 21) disposed on the third surface of the second substrate, a first conductive or semi-conductive material disposed on and extending longitudinally along at least a portion of a peripheral area of the first substrate (column 12, lines 59-66, column 22, lines 5-12, fig. 2C, pos. 13, 13') and in i electrical communication with the first electrode coating and a non-conductive material extending between the first conductive or semi-conductive material and the second electrode coating (fig. 2C, pos. 27, column 11, lines 64-65).

Re claim 10, Agrawal et al. teaches for example in fig. 2b and 2c, an electro-optic device comprising a first substrate (pos. 10, fig. 2C, column 11, lines 58-62) having a first surface and a second surface, and a second substrate (pos. 20, fig. 2C, column 11, lines 58-62) having a third surface and a fourth surface, the third surface being opposed to the second surface, a chamber (pos. 29, fig. 2C, column 11, lines 62-65) defined between the second surface of the first substrate and the opposed third surf ace of the 

Re claim 14, Agrawal et al. teaches for example in fig. 2b and 2c, a bus bar assembly for an electro-optic device (column 12, lines 53-66) comprising a first conductive or semi-conductive material (column 12, lines 59-66, column 22, lines 5-12, fig. 2C, pos. 23, 23') disposed along a peripheral area of a first electrode coating (pos. 21, fig. 2C, column 11, lines 65-67) of a first substrate (pos. 20, fig. 2C, column 11, lines 58-62) of the electro-optic device, at least one first wire embedded (fig. 2B, 2C, pos. 26) in and extending longitudinally along at least a portion of the first conductive or semi-conductive material (pos. 15, fig. 2C, column 11, lines 65-67) and a non-conductive 

Re claim 2, Agrawal et al. further teaches for example in fig. 2b and 2c, the first conductive or semi-conductive material comprises a surface portion disposed on and extending along at least a portion of a peripheral area of the first electrode coating, and a perimeter portion extending longitudinally along at least a portion of the outer perimeter edge of the first substrate (fig. 2B, 2C).

Re claim 3, Agrawal et al. further teaches for example in fig. 2b and 2c, at least one first conductive wire embedded in at least one of the perimeter portion and the surface portion of the first conductive or semi-conductive material, the at least one first conductive wire extending longitudinally along at least a portion of the first conductive or semi-conductive material (fig. 2C, pos. 11).

Re claim 6, Agrawal et al. further teaches for example in fig. 2b and 2c, a second conductive or semi-conductive material disposed along at least a portion of a peripheral area of the second substrate and in electrical communication with the second electrode coating wherein the second conductive or semi-conductive material is at least partially opposed to the first conductive or semi-conductive material, wherein the non-conductive material extends between the opposed parts of the first conductive or semi-conductive 

Re claim 7, Agrawal et al. further teaches for example in fig. 2b and 2c, at least one first conductive wire embedded in the first conductive or semi-conductive material, the at least one first conductive wire extending generally longitudinally along at least a portion of the first conductive or semi-conductive material and at least one second conductive wire embedded in the second conductive or semi-conductive material, the at least one second conductive wire extending generally longitudinally along at least a portion of the second conductive or semi-conductive material (fig. 2B, 2C).

Re claim 8, Agrawal et al. further teaches for example in fig. 2b and 2c, the non-conductive material comprises a narrow portion and a wider portion; wherein the narrow portion extends between the first conductive or semi-conductive material and the second electrode coating and is configured to electrically isolate the first conductive or semi-conductive material from the second electrode coating; wherein the wider portion extends beyond the first conductive or semi-conductive material toward the chamber; and wherein the wider portion extends from the first electrode coating to the second electrode coating (fig. 2B, 2C).

Re claim 9, Agrawal et al. further teaches for example in fig. 2b and 2c, the wider portion of the non-conductive material defines at least a portion of a sidewall of the chamber (fig. 2B, 2C).

Re claim 11, Agrawal et al. further teaches for example in fig. 2b and 2c, the non-conductive material extends between the opposed parts of the first conductive or semi-conductive material and the second conductive or semi-conductive material and wherein the non-conductive material is configured to electrically isolate the first conductive or semi-conductive material from the second conductive or semi-conductive material (fig. 2C, pos. 27).

Re claim 12, Agrawal et al. further teaches for example in fig. 2b and 2c, at least one first conductive wire, the at least one first conductive wire disposed in the first conductive or semi-conductive material; and wherein the at least one first conductive 

Re claim 13, Agrawal et al. further teaches for example in fig. 2b and 2c, at least one second conductive wire, the at least one second conductive wire disposed in the second conductive or semi-conductive material and wherein the at least one second conductive wire extends longitudinally along at least a part of the second conductive or semi-conductive material (fig. 2B, 2C).

Re claim 15, Agrawal et al. further teaches for example in fig. 2b and 2c, the non-conductive material is configured to electrically isolate the first conductive or semi-conductive material from the second electrode coating (fig. 2C, pos. 27, column 11, lines 64-65).

Re claim 16, Agrawal et al. further teaches for example in fig. 2b and 2c, a second conductive or semi-conductive material disposed along a peripheral area of the second electrode coating of the electro-optic device and at least one second wire embedded in and extending longitudinally along at least a portion of the second conductive or semi-conductive material wherein the non-conductive material is configured to electrically isolate the first conductive or semi-conductive material from the second conductive or semi-conductive material (fig. 2B, 2C).



Re claim 18, Agrawal et al. further teaches for example in fig. 2b and 2c, at least a portion of the first conductive or semi-conductive material is opposed to at least a portion of the second conductive or semi-conductive material; and wherein the non-conductive material extends between the opposed portions of the first and second conductive or semi-conductive materials, electrically isolating them from one another (fig. 2B, 2C).

Re claim 19, Agrawal et al. further teaches for example in fig. 2b and 2c, the non-conductive material extends beyond the first and second conductive or semi-conductive materials and toward a chamber of the electro-optic device; and wherein the portion of the non-conductive material that extends beyond the first and second conductive or semi-conductive materials extends from the first electrode coating to the second electrode coating, defining at least a portion of a sidewall of the chamber (fig. 2B, 2C).

Re claim 20, Agrawal et al. further teaches for example in fig. 2b and 2c, the first conductive or semi-conductive material has a portion extending along a portion of an outer perimeter edge of the first substrate; and wherein the second conductive or semi-conductive material has a portion extending along a portion of an outer perimeter edge of the second substrate (fig. 2B, 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 are 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US6795226).

Re claim 4, supra claim 1. 
But, Agrawal et al. fails to explicitly teach a diameter less than about 0.006 inch.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the diameter, since it has been held that where the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Agrawal et al. in order to provide the appropriate gage of wire to operate properly, as is well known in the art.

Re claim 5, supra claim 4. 
But, Agrawal et al. fails to explicitly teach a diameter less than about 0.003 and 0.005 inch.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Agrawal et al. in order to provide the appropriate gage of wire to operate properly, as is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-17-22